           Case 1:19-cv-11489-JLC Document 49 Filed 11/05/20 Page 1 of 2

                                                                                       11/5/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
CARINE RASAMETRAIPOB,                                          :
                                                               :   ORDER
                           Plaintiff,                          :
                                                               :   19-CV-11489 (JLC)
                  - against -                                  :
                                                               :
MIMOUNE INC., et al,                                           :
                                                               :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The parties in this wage-and-hour case have consented to my jurisdiction

under 28 U.S.C. § 636(c) (Dkt. No. 43) and have now submitted a joint “fairness

letter” (Dkt. No. 48) and a fully executed settlement agreement (Dkt. No. 48-1) for

my approval under Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015).

Courts generally recognize a “strong presumption in favor of finding a settlement

fair” in cases like this one brought under the Fair Labor Standards Act (“FLSA”), as

they are “not in as good a position as the parties to determine the reasonableness of

an FLSA settlement.” Souza v. 65 St. Marks Bistro, No. 15-CV-327 (JLC), 2015 WL

7271747, at *4 (S.D.N.Y. Nov. 6, 2015) (citation omitted). Moreover, given

defendants’ financial situation as a result of the COVID-19 pandemic, the “potential

difficulty in collecting damages militates in favor of finding a settlement

reasonable.” Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y.

2013). See also Hart v. RCI Hosp. Holdings, Inc., No. 09-CV-3043 (PAE), 2015 WL

5577713, at *10 (S.D.N.Y. Sept. 22, 2015) (significant “risk that plaintiffs would not


                                                        1
         Case 1:19-cv-11489-JLC Document 49 Filed 11/05/20 Page 2 of 2




be able to collect, or fully collect, on a judgment” supported approval of settlement

agreement, which “[g]uaranteed recovery from the other two defendants in the

event that [one] prove[d] unable to pay the entire settlement amount”).

       Having carefully reviewed the joint fairness letter submitted by the parties

as well as the proposed settlement agreement, and having participated in a lengthy

conference that led to the settlement, the Court finds that all of the terms of the

proposed settlement (including the allocation of attorneys’ fees and costs) appear to

be fair and reasonable under the totality of the circumstances (and in light of the

factors enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335

(S.D.N.Y. 2012)).

       Accordingly, the proposed settlement is hereby approved. The parties are

directed to file a fully-executed stipulation and order of dismissal with prejudice no

later than November 19, 2020, otherwise the Court will simply direct the Clerk to

close this case.

       SO ORDERED.

Dated: November 5, 2020
       New York, New York




                                           2
